Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been reassigned to a new examiner.  Full faith and credit have been given to the previous examiner.
Response to Arguments
	Applicant argued Male failed to teach the automatic generation of automated emails by a monitoring tool and communicated to an email application.  Czerwinski et al. is introduced.  In Czerwinski, col. 6 lines 14-29, a “support user communication” is an email that is generated by a support and communication system.  Support user communications (e.g., automated emails) are generated automatically, at least in part, by operator engagement with the multi-application interactive support and communication interface.  Johnson is further introduced to disclose taking tickets and recording them in a database.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male et al. (US 2015/0381405) in view of Czerwinski et al. (US 11,245,777) in view of Johnson et al. (US 2013/0030856).
In regard to claim 1, Male disclosed one or more computer storage media having computer-executable instructions embodied thereon, that when executed, perform operations, the operations comprising:
automatically redirecting a plurality of … emails to a dashboard engine, the plurality of … emails being generated by one or more monitoring tools to an email application, the dashboard engine storing the plurality of emails in a database (Male [0042] discloses storing tickets in a database.  
automatically classifying, at the dashboard engine, the plurality of emails, into one or more categories based on the status of each email of the plurality of emails; Male [0050]
providing, by the dashboard engine, a dashboard interface to one or more users, the dashboard interface displaying the classified plurality of emails; Male [0050]
receiving, from a user of the one or more users at the dashboard interface, an interaction with an email of the classified plurality of emails; Male Fig. 4-9 and
based on the interaction, automatically updating, in real-time, the dashboard interface being displayed to the one or more users.  Male [0043] teaches generating analytics in real-time.  
Male failed to disclosed the automatic generation of an email.  Male further failed to disclose causing an incident to be created within an incident management system for the automated email.  
Czerwinski disclosed an interactive support and communication interface. Czerwinski’s support user communication refers to an email generated by the support system. The email is generated automatically, at least in part, by operator engagement with the multi-application interactive support and communication interface. The updating of the database in Czerwinski is performed by transaction data associated with support issues in the ticketing / email system of Czerwinski.  See Czerwinski col. 6 lines 30-52. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automatically generate an email in Male using Czerwinski’s mail generation system to create tickets in Male for tracking information.
Male and Czerwinski failed to disclose causing an incident to be created within an incident management system for the automated email.  
Johnson disclosed a method of receiving a customer ticket, and storing information about the customer ticket as a record in a database.  Johnson [0004], [0021], [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the tickets in the Male / Czerwinski combination in a manner where they can be retrieved, such as a record in a database as taught in Johnson.
In regard to claim 5, Male disclosed wherein the interaction cause a category of the alert to be updated.  Male [0031], [0043] teaches generating analytics in real-time.
In regard to claim 7, Male disclosed wherein the plurality of automated emails is automatically redirected in real-time.  Male [0004] teaches network outage tracker that is able to determine the appropriate team to direct a message to.  This process is automatic (i.e., real-time).
In regard to claim 9, Male disclosed wherein the one or more categories comprise: pending status, resolved status, acknowledge status, or unacknowledged status.  Male [0043], [0050] teaches different status that are given to tickets.
	Claim 16 is rejected for substantially the same reasons as claim 1.
	Claim 18 is rejected for substantially the same reasons as claim 7.
	Claim 19 is rejected for substantially the same reasons as claim 9.
Claim(s) 2, 3, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male / Czerwinski / Johnson, and further in view of Werth et al. (US 2013/0103973).
In regard to claim 2, Male / Czerwinski / Johnson failed to disclose wherein the interaction causes a report to be generated.  However, Werth disclosed wherein the interaction causes a report to be generated.  Werth [0080], [0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate report generation as discussed in Werth with the administrative system of Male by adding the functionality of Werth to the system of Male in order to allow action to be taken to handle customer concerns by the appropriate person.  Werth [0002]
In regard to claim 3, Werth further disclosed the report is automatically generated based on a business requirement.  Werth [0080], [0111]
Claim 11 is rejected for substantially the same reasons as claims 1 and 2.
Claim 12 is rejected for substantially the same reasons as claim 7.
Claim 14 is rejected for substantially the same reasons as claim 9.
Claim(s) 6, 8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male / Czerwinski / Johnson, and further in view of Wohlstadter et al. (US 2021/0200393).
In regard to claim 6, Male / Czerwinski / Johnson failed to disclose wherein the interaction causes a shift report to be generated for the user.  However, Wohlstadter disclosed wherein the interaction causes a shift report to be generated for the user.  Wohlstadter [0931], assigning tasking to accomplish.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate task assignment as discussed in Wohlstadter with administrative systems as discussed in Male by adding the functionality of Wohlstadter to the system of Male in order to improve workflow and tracking within an organization.  Wohlstadter [0007].
In regard to claim 8, Wohlstadter disclosed wherein the plurality of alerts is redirected based on an automated script that is scheduled by the user.  Wohlstadter [0931], assigning tasking to accomplish.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate task assignment as discussed in Wohlstadter with administrative systems as discussed in Male by adding the functionality of Wohlstadter to the system of Male in order to improve workflow and tracking within an organization.  Wohlstadter [0007].
Claim 13 is rejected for substantially the same reasons as claim 8.
Claim 17 is rejected for substantially the same reasons as claim 8.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male / Czerwinski / Johnson, and further in view of Chitalia et al. (US 10,728,121).
In regard to claim 10, Chitalia disclosed the plurality of alerts correspond to one or more of: CPU, memory, disk space, or network interface usage.  Chitalia col. 12 lines 63-67, col. 13 lines 1-9, col. 14 lines 21-44, col. 18 lines 52-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate analytical charts as discussed in Chitalia with the Male system in order to demonstrate how a system can show and convey various statistical data to a given user.  Chitalia Fig. 3A.
Claim 20 is rejected for substantially the same reasons as claim 10.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male / Czerwinski / Johnson / Werth, and further in view of Chitalia.
Male / Czerwinski / Johnson / Werth failed to disclose wherein the plurality of alerts correspond to one or more of CPU, memory, disk space, or network interface usage.  Chitalia disclosed the plurality of alerts correspond to one or more of: CPU, memory, disk space, or network interface usage.  Chitalia col. 12 lines 63-67, col. 13 lines 1-9, col. 14 lines 21-44, col. 18 lines 52-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate analytical charts as discussed in Chitalia with the Male system in order to demonstrate how a system can show and convey various statistical data to a given user.  Chitalia Fig. 3A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445